Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00157-CV

                                   IN RE Angie Leigh STRICKLAND

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 27, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 20, 2015, relator Angie Leigh Strickland filed a petition for writ of mandamus

with a motion to stay the trial court’s order allowing grandparent access to Strickland’s two minor

children. The court has considered relator’s petition for writ of mandamus and the response filed

on behalf of the real party in interest and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM




1
  This proceeding arises out of Cause No. 14-557-CCL, styled In the Interest of F.S. and E.B., Children, pending in
the County Court at Law, Kendall County, Texas, the Honorable Michael Peden presiding.